MALCOLM L. POLLARD, Inc. 4845 W. LAKE ROAD, # 119 ERIE, PA 16505 Phone: (814) 838-8258 FAX: (814) 838-8452 Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation in this Registration Statement on Form S-1, of our report dated February 25, 2011, relating to the financial statements as of December 31, 2010, and to the reference to our firm under the caption “Experts” in this Registration Statement. /s/ Malcolm L. Pollard, Inc. Malcolm L. Pollard, Inc. Erie, Pennsylvania September 24, 2012
